—Order unanimously affirmed with costs. Memorandum: In this divorce action, Supreme Court properly denied plaintiffs first application for postjudgment relief, including her requests to establish defendant’s basic child support obligation at $197 per week and for a judgment of arrears. In denying that application, the court properly ordered defendant to continue paying basic child support in an amount equal to 25% of his gross weekly income minus FICA, in accordance with the express terms of the parties’ “Matrimonial Settlement Agreement” and the judgment of divorce.
The court also properly denied plaintiffs subsequent application for an order imputing additional income to defendant based upon his former employment. There is no basis on this record for concluding that defendant is not earning up to his potential or that he has deliberately reduced his income in order to reduce his child support obligation (see, Petek v Petek, 239 AD2d 327, 328; Martusewicz v Martusewicz, 217 AD2d 926, 927, lv denied 88 NY2d 801). (Appeal from Order of Supreme Court, Erie County, NeMoyer, J. — Support.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Gorski, JJ.